                                                       May 25, 2021
 1
                                                            VPC
 2
 3                                                       JS-6
 4
 5
 6
 7                    UNITED STATES DISTRICT COURT
 8                   CENTRAL DISTRICT OF CALIFORNIA
 9                                  Western Division
10
     BOARD OF TRUSTEES OF THE                   CASE NO. 2:21-cv-00138-SB-AGR
11   TEAMSTERS MISCELLANEOUS
     SECURITY TRUST FUND in their
12   capacity as fiduciaries for the            ORDER DISMISSING
     TEAMSTERS MISCELLANEOUS                    COMPLAINT
13   SECURITY TRUST FUND,
                                                [FRCP 41(a)(1)]
14                         Plaintiff,
15   vs.
16   GLOBAL EXPERIENCE
     SPECIALISTS, Inc. aka GES, a
17   Nevada corporation,
18                         Defendant.
19
20
21
22
23
24
25
26
27
28
                                          -1-
                               ORDER DISMISSING COMPLAINT
 1
 2        The parties having stipulated, and good cause appearing therefor,
 3        IT IS HEREBY ORDERED as follows:
 4        The Complaint herein is hereby dismissed. Each party to bear its own costs.
 5
 6
 7
 8   Dated: May 25, 2021           _______________________________________
                                          Stanley Blumenfeld, Jr.
 9
                                        United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
                                ORDER DISMISSING COMPLAINT
